UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 14-7633


WILLIAM T. WATTS, II,

                        Plaintiff - Appellant,

          v.

UNKNOWN OFFICER, of Lexington County Sheriff’s Department;
UNKNOWN SLED OFFICERS; UNKNOWN US MILITARY; FBI; JOHN
ETTERS; CRAIG HALL; OFFICER SHUMPERT; OFFICER SINGLETON;
JAMES METTS; LEWIS MCCARTY; COMMISSIONER OF SLED, Sheriff,
Head, Leader; GOVERNOR NIKKI HALEY; UNITED STATES,

                        Defendants - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Anderson.   Timothy M. Cain, District Judge.
(8:14-cv-03223-TMC)


Submitted:   February 12, 2015             Decided:   February 19, 2015


Before MOTZ, WYNN, and FLOYD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


William T. Watts, II, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            William    T.   Watts,    II,   appeals    the   district      court’s

order adopting the recommendation of the magistrate judge and

dismissing    his   complaint    under      Bivens    v.   Six     Unknown   Named

Agents of Fed. Bureau of Narcotics, 403 U.S. 388 (1971), as

frivolous and malicious pursuant to 28 U.S.C. § 1915(e)(2)(B)

(2012).      We have reviewed the record and find no reversible

error.    Accordingly, we affirm for the reasons stated by the

district court.       Watts v. Unknown Officer, No. 8:14-cv-03223-TMC

(D.S.C. Oct. 8, 2014).         We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials    before    this   court   and    argument      would    not   aid   the

decisional process.



                                                                          AFFIRMED




                                       2